Filed 11/10/22 In re Leylani J. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 In re LEYLANI J., a Person Coming                                 B317944
 Under the Juvenile Court Law.
 _____________________________________
 LOS ANGELES COUNTY                                                (Los Angeles County
 DEPARTMENT OF CHILDREN AND                                        Super. Ct. No. 19CCJP06515A)
 FAMILY SERVICES,

          Plaintiff and Respondent,

          v.

 BRIANNA E.,

          Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Stephen C. Marpet, Commissioner.
Affirmed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, Jane E. Kwon, Deputy County
Counsel for Plaintiff and Respondent.

                  ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗

      Brianna E. (mother) appeals from a juvenile court order
terminating parental rights to her daughter, Leylani J. She
contends the order should be reversed because the responsible
child protective agencies failed to comply with their duties of
inquiry under the state laws (Welf. & Inst. Code, § 224 et seq.)1
implementing the Indian Child Welfare Act of 1978 (25 U.S.C.
§ 1901 et seq.) (ICWA). We conclude the juvenile court did not
prejudicially err by finding that ICWA does not apply, and thus
we will affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
I.    Detention, jurisdiction, and disposition
      Mother gave birth to Leylani in July 2019. Mother tested
positive for marijuana and methamphetamines at the time of
Leylani’s birth, and the child was placed in protective custody
upon her release from the hospital.
      Mother identified two men, Abel J. and Freddy M., as
Leylani’s possible fathers. She admitted to periodic
methamphetamine use and daily marijuana use during her


1    All subsequent undesignated statutory references are to
the Welfare and Institutions Code.




                                 2
pregnancy, and said she had been using methamphetamines
since she was 15 years old. Mother’s two older children were
being cared for by her mother (the maternal grandmother) due to
mother’s drug use.
      The Orange County Social Services Agency (SSA) filed a
juvenile dependency petition in July 2019 pursuant to
section 300, subdivisions (b) and (g). The petition alleged that
mother had an unresolved history of substance abuse and had
tested positive for marijuana and amphetamines at the time of
Leylani’s birth. An ICWA-010 form attached to the petition
stated that an Indian child inquiry had been made of mother,
who denied Indian ancestry.
      Mother, accompanied by maternal relatives, appeared at
the July 23, 2019 detention hearing and was appointed counsel.
She signed an ICWA-020 form in which she denied any Indian
ancestry, and the court “heard statements of counsel as to issues
of American Indian Heritage.” The court noted that mother
“denies any American Indian Heritage.” It deferred making
ICWA findings, however, pending a determination of paternity.
      In August 2019, Abel J. was excluded as a possible
biological father through a paternity test, and Freddy M.
(hereafter, father) was found to be Leylani’s presumed father.
Leylani was placed with her paternal grandmother, Maria P., in
August 2019. Maternal grandmother Susie T. and maternal aunt
Janelle B. assisted the paternal grandmother with childcare.
      In October 2019, the juvenile court sustained the
allegations of the petition and ordered Leylani removed from her
parents. Mother was granted reunification services; father, who
was incarcerated and declined to make an appearance, was not.
The court found that ICWA did not apply. It then ordered the




                                3
case transferred from Orange County to Los Angeles County,
where mother was then living.
II.   Termination of mother’s reunification services and
      of parental rights
      Mother completed a six-month substance abuse treatment
program in February 2020, but struggled with her sobriety in late
2020 and 2021, missing scheduled drug tests and testing positive
for drugs. She visited Leylani inconsistently, supervised by the
maternal grandmother, maternal aunt, or paternal grandmother.
She identified the maternal grandmother as an important source
of support for her.
      In 2020 and 2021, mother gave birth to two more children,
for whom the Los Angeles County Department of Children and
Family Services (DCFS) initiated dependency proceedings.
Mother signed ICWA-020 forms in those proceedings denying
Indian ancestry.2
      Father made his first court appearance on February 5,
2021, at which time he signed an ICWA-020 form denying any
Indian ancestry. In March 2021, the paternal grandmother
denied Indian ancestry in father’s family.
      The maternal grandmother passed away in February 2021.
In April 2021, DCFS reported that the paternal grandmother was
willing to adopt Leylani.
      The court terminated mother’s reunification services on
May 8, 2021, after it concluded that mother was unlikely to
reunify with Leylani in the next period of supervision. Parental

2     DCFS filed a request for judicial notice of the ICWA-020
forms and minute orders filed in the half-siblings’ cases on
August 25, 2022. The request for judicial notice is granted.




                                4
rights were terminated on November 29, 2021. Mother timely
appealed.
                         DISCUSSION
      Mother concedes the ICWA inquiry was adequate as to
father’s family, but she urges that SSA and DCFS (collectively,
the agencies) failed to properly investigate her own possible
Indian ancestry because they did not conduct an ICWA inquiry of
members of her extended family––specifically, of the maternal
grandmother and maternal aunt. She thus urges the order
terminating parental rights should be conditionally reversed and
the matter remanded to the juvenile court for further compliance
with ICWA.
I.    Legal standards
      A.    ICWA
       ICWA was enacted “ ‘to protect the best interests of Indian
children and to promote the stability and security of Indian tribes
and families by the establishment of minimum Federal standards
for the removal of Indian children from their families and the
placement of such children in foster or adoptive homes which will
reflect the unique values of Indian culture . . . .’ [Citation.]”
(In re Isaiah W. (2016) 1 Cal.5th 1, 8 (Isaiah W.); see 25 U.S.C.
§ 1902.)
       “Juvenile courts and child protective agencies have ‘an
affirmative and continuing duty to inquire’ whether a dependent
child is or may be an Indian child.” (In re Michael V. (2016)
3 Cal.App.5th 225, 233; see also Isaiah W., supra, 1 Cal.5th at
pp. 9–11; § 224.2, subd. (a).) An “Indian child” is “any unmarried
person who is under age eighteen and is either (a) a member of
an Indian tribe or (b) is eligible for membership in an Indian



                                 5
tribe and is the biological child of a member of an Indian tribe.”
(25 U.S.C. § 1903(4); see also § 224.1, subd. (a) [adopting federal
definition of “Indian child”].)
       The affirmative duty to inquire has several elements. If a
child is removed from his or her parents and placed in the
custody of a county welfare agency, the agency must inquire
whether a child is an Indian child. Such inquiry “includes, but is
not limited to, asking the child, parents, legal guardian, Indian
custodian, extended family members, others who have an interest
in the child, and the party reporting child abuse or neglect,
whether the child is, or may be, an Indian child . . . .” (§ 224.2,
subd. (b).) The court also must make an ICWA inquiry when the
parents first appear in court: The court “shall ask each
participant present in the hearing whether the participant knows
or has reason to know that the child is an Indian child” (§ 224.2,
subd. (c)), and must require each party to complete California
Judicial Council Form ICWA-020, Parental Notification of Indian
Status (Cal. Rules of Court, rule 5.481(a)(2)(C)).
       If the court or social worker has “reason to believe that an
Indian child is involved in a proceeding,” the court or social
worker must “make further inquiry regarding the possible Indian
status of the child” by, among other things, interviewing the
parents and extended family members, and contacting any tribe
that may reasonably be expected to have information about the
child’s membership, citizenship status, or eligibility. (§ 224.2,
subd. (e)(2).) There is “reason to believe” a child involved in a
proceeding is an Indian child whenever the court or social worker
“has information suggesting that either the parent of the child or
the child is a member or may be eligible for membership in an
Indian tribe.” (§ 224.2, subd. (e)(1).)




                                6
       If the agency’s inquiry creates a “reason to know” that an
Indian child is involved, notice of the proceedings must be
provided to the identified tribe or tribes. (§ 224.2, subd. (f).)
There is “reason to know” a child is an Indian child if any one of
six statutory criteria is met—e.g., if the court is advised that the
child “is an Indian child,” the child’s or parent’s residence is on a
reservation, the child is or has been a ward of a tribal court, or
either parent or the child possess an identification card
indicating membership or citizenship in an Indian tribe. (§ 224.2,
subd. (d).) Thereafter, the court shall confirm that the agency
used due diligence to identify and work with all of the tribes of
which there is reason to know the child may be a member, or
eligible for membership, to verify whether the child is in fact a
member or whether a biological parent is a member and the child
is eligible for membership. (§ 224.2, subd. (g).) A determination
by an Indian tribe that a child is or is not a member of, or eligible
for membership in, that tribe “shall be conclusive.” (§ 224.2,
subd. (h).)
       If the juvenile court finds that “proper and adequate
further inquiry and due diligence as required in this section have
been conducted and there is no reason to know whether the child
is an Indian child,” the court may make a finding that ICWA does
not apply to the proceedings, “subject to reversal based on
sufficiency of the evidence.” (§ 224.2, subd. (i)(2).)
      B.    Standard of review
      As noted above, section 224.2, subdivision (i)(2) sets out two
statutory predicates to a juvenile court’s finding that ICWA does
not apply. First, the court must determine whether there is
“reason to know” whether the child is an Indian child. Second,
the court must decide whether a “proper and adequate further



                                 7
inquiry and due diligence as required in this section have been
conducted.” If the court finds an adequate inquiry has been
conducted and there is no reason to know a child is an Indian
child, “the court may make a finding that the federal Indian
Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.) does not
apply to the proceedings.” (§ 224.2, subd. (i)(2).)
       The first element––whether there is reason to know
whether the child is an Indian child––requires the juvenile court
to determine, based on the evidence before it, whether any one of
six statutory criteria is met—e.g., (1) the court has been advised
that the child “is an Indian child,” (2) the child’s or parent’s
residence is on a reservation, (3) any participant in the
proceeding informs the court that it has discovered information
indicating the child is an Indian child, (4) the child gives the
court reason to know that he or she is an Indian child, (5) the
child is or has been a ward of a tribal court, or (6) either parent or
the child possess an identification card indicating membership or
citizenship in an Indian tribe. (§ 224.2, subd. (d).) If none of
these six factors is met, the court must make a finding that there
is no reason to know the child is an Indian child. Because this
determination is fundamentally factual, we review it for
substantial evidence. (In re Caden C. (2021) 11 Cal.5th 614, 639–
640 (Caden C.) [factual determinations reviewed for substantial
evidence]; In re Ezequiel G. (2022) 81 Cal.App.5th 984, 1005; In re
Josiah T. (2021) 71 Cal.App.5th 388, 401; In re D.F. (2020)
55 Cal.App.5th 558, 565.) In other words, we “should ‘not
reweigh the evidence, evaluate the credibility of witnesses, or
resolve evidentiary conflicts,’ ” but should uphold the lower
court’s determinations “ ‘if . . . supported by substantial evidence,
even though substantial evidence to the contrary also exists and




                                  8
the trial court might have reached a different result had it
believed other evidence.’ ” (Caden C., at p. 640; In re J.N. (2021)
62 Cal.App.5th 767, 774; In re Noe F. (2013) 213 Cal.App.4th 358,
366.)
       The second element––whether a “proper and adequate
further inquiry and due diligence as required in this section have
been conducted” (§224.2, subd. (i)(2))––is somewhat different.
Deciding whether an inquiry was “adequate” and an agency acted
with appropriate diligence requires more of a court than simply
applying a statutory checklist to undisputed facts. Instead, it
requires the court to “engage in a delicate balancing” (see In re
Caden C., supra, 11 Cal.5th at p. 640) to assess whether an
ICWA inquiry was appropriate and sufficient in light of the facts
of a particular case. In short, the statute directs the juvenile
court to perform a quintessentially discretionary function, and
thus we review it for abuse of discretion. (In re Ezequiel G.,
supra, 81 Cal.App.5th at pp. 1004–1005.)
       If we conclude that the trial court erred in finding that an
adequate ICWA inquiry was conducted, we will return the case to
the juvenile court only if the error was prejudicial––that is, if
“the record contains information suggesting a reason to believe
that the child may be an ‘Indian child’ within the meaning of
ICWA, such that the absence of further inquiry was prejudicial to
the juvenile court’s ICWA finding.” (In re Dezi C. (2022)
79 Cal.App.5th 769, 779, review granted Sept. 21, 2022,
S275578.) For this purpose, the “record” includes both the record
of proceedings in the juvenile court and any proffer the appealing
parent makes on appeal. (Ibid.) As our colleagues in Division
Two have recently explained, this test is “outcome focused,”
asking whether “it is reasonably probable that an agency’s error




                                 9
in not conducting a proper initial inquiry affected the correctness
(that is, the outcome) of the juvenile court’s ICWA finding,” and
remanding only in those cases “in which the record gives the
reviewing court a reason to believe that the remand may
undermine the juvenile court’s ICWA finding.” (Id. at pp. 781–
782, italics added.)
II.   The juvenile court did not prejudicially err in
      finding Leylani is not an Indian child and ICWA does
      not apply to this case
      Although mother denied Indian ancestry below, she
contends on appeal that the agencies’ failure to make an ICWA
inquiry of her extended family was reversible error. We disagree.
      As to the first element of the ICWA finding, we conclude
that substantial evidence unquestionably supported the juvenile
court’s finding that there is no reason to know Leylani is an
Indian child on mother’s side. SSA made an initial ICWA inquiry
before filing the petition, and it attached to the petition an
ICWA-010 form attesting that an Indian child inquiry had been
made of mother and she had no known Indian ancestry.
Subsequently, mother signed an ICWA-020 form in which she
stated, under penalty of perjury, that she did not have Indian
ancestry. Further, mother appeared with counsel at the
July 2019 detention hearing where, in the presence of maternal
relatives, she denied Indian ancestry. And, she consistently
denied Indian ancestry in Leylani’s siblings’ cases in January and
August 2021, at which time she was advised to keep the court
aware of any new information relating to Indian ancestry.
Despite these repeated advisements, at no point––including now,
on appeal––has mother suggested her denial of Indian ancestry
was inaccurate, and no member of mother’s extended family has



                                10
ever told DCFS that Leylani has Indian ancestry on mother’s
side. Accordingly, all the evidence before the juvenile court
required the conclusion that there was no reason to know Leylani
is an Indian child through mother’s family.
       As to the second element of the ICWA finding, we conclude
the juvenile court did not abuse its discretion in concluding that
the agencies conducted an adequate inquiry. In reviewing a
juvenile court’s ICWA findings for abuse of discretion, the key
question for a reviewing court is whether the ICWA investigation
has reliably answered the question at the heart of the ICWA
inquiry: Whether a child involved in a proceeding “is or may be
an Indian child” (§ 224.2, subd. (a))––that is, whether he or she
either (a) “is a member of an Indian tribe” or (b) “is eligible for
membership in an Indian tribe and is the biological child of a
member of an Indian tribe.” (25 U.S.C. § 1903, subd. (4); see also
§ 224.1, subds. (a)–(b).) In other words, the focus of the court’s
analysis is not on the number of individuals interviewed, but on
whether the agency’s ICWA inquiry has yielded reliable
information about a child’s possible tribal affiliation. (In re
Ezequiel G., supra, 81 Cal.App.5th 1009.)
       As we recently explained, “ ‘ICWA does not apply simply
based on a child or parent’s Indian ancestry.’ ” (In re Ezequiel G.,
supra, 81 Cal.App.5th 1009, citing U.S. Dept. of Interior, Bureau
of Indian Affairs, Guidelines for Implementing the Indian Child
Welfare Act (Dec. 2016) (BIA Guidelines), p. 10
 [as of August 1, 2022], archived at
.) Instead, “the definition of
‘Indian child,’ . . . is based on the child’s political ties to a
federally recognized Indian Tribe, either by virtue of the child’s




                                11
own citizenship in the Tribe, or through a biological parent’s
citizenship and the child’s eligibility for citizenship.” (Indian
Child Welfare Act Proceedings, 81 Fed.Reg. 38795 (June 14,
2016) (BIA ICWA Proceedings), italics added.) In other words, an
Indian child is one with a tribal affiliation, not merely Indian
ancestry.
       “Tribal citizenship (aka Tribal membership) is voluntary
and typically requires an affirmative act by the enrollee or her
parent.” (BIA ICWA Proceedings, supra, 81 Fed.Reg. at
p. 38783.) Specifically, “Tribal laws generally include provisions
requiring the parent or legal guardian of a minor to apply for
Tribal citizenship on behalf of the child. [Citation.] Tribes also
often require an affirmative act by the individual seeking to
become a Tribal citizen, such as the filing of an application.
[Citation.] As ICWA is limited to children who are either
enrolled in a Tribe or are eligible for enrollment and have a
parent who is an enrolled member, that status inherently
demonstrates an ongoing Tribal affiliation.” (Ibid., italics added;
see also BIA Guidelines, supra, at p. 10 [“Most Tribes require
that individuals apply for citizenship and demonstrate how they
meet that Tribe’s membership criteria.”].) Because membership
in an Indian tribe therefore requires that an individual or his or
her parent apply for tribal membership, a child’s parents will, in
most cases, be the best source of information for determining
whether a child is an Indian child.
       In the present case, nothing in the record gives us reason to
doubt the accuracy of mother’s denial of a tribal affiliation. Each
of the parents unequivocally denied Indian ancestry, and mother
has not identified any evidence in the record that would support
an inference that she might unknowingly be a member of an




                                12
Indian tribe. (See Ezequiel G., supra, 81 Cal.App.5th at p. 1015.)
Indeed, the evidence is to the contrary. Maternal relatives were
present at the July 2019 detention hearing at which mother
denied Indian ancestry, and there is no indication that any
relative contradicted mother’s statement. Further, mother
remained close with her mother and sister throughout these
proceedings, and the maternal grandmother and maternal aunt
monitored mother’s visits with Leylani, participated in child and
family team meetings, and assisted the paternal grandmother
with childcare. Indeed, mother identified the maternal
grandmother as her most important source of support. In view of
mother’s relationship with her extended family, the possibility
that she might unknowingly be a member of a tribe appears
trivially small. The juvenile court therefore did not abuse its
discretion by concluding that DCFS conducted an adequate
ICWA inquiry as to mother.
       For all the same reasons, even if the juvenile court erred by
finding DCFS’s inquiry adequate, that error was not prejudicial
because it is not “reasonably probable that an agency’s error in
not conducting a proper initial inquiry affected the correctness
(that is, the outcome) of the juvenile court’s ICWA finding.” (In re
Dezi C., supra, 79 Cal.App.5th at p. 781, italics added.) As we
have said, nothing in the juvenile court record gives us a reason
to doubt the accuracy of mother’s denial that she or Leylani were
members of or eligible for membership in an Indian tribe, and she
has not made a proffer on appeal that she has Indian heritage.
       We note, finally, that consideration of ICWA’s placement
preferences further bolsters our finding of no prejudice. Section
1915 of title 25 of the United States Code provides that in any
adoptive placement of an Indian child under state law, “a




                                13
preference shall be given, in the absence of good cause to the
contrary, to a placement with [¶] (1) a member of the child’s
extended family; [¶] (2) other members of the Indian child’s tribe;
or [¶] (3) other Indian families.” (25 U.S.C. § 1915(a).) Here, the
juvenile court implemented the first placement preference by
finding Leylani adoptable by her paternal grandmother. (See In
re J.W. (2022) 81 Cal.App.5th 384, 391 [child’s placement with
extended family member, consistent with ICWA placement
preferences, bolstered appellate court’s conclusion that an ICWA
inquiry error was not prejudicial].)
       No remand therefore is warranted.




                                14
                        DISPOSITION
      The order terminating parental rights is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                         EDMON, P. J.



I concur:




                 EGERTON, J.




                               15
LAVIN, J., Dissenting:

      For the reasons set forth in my dissent in In re Ezequiel G.
(2022) 81 Cal.App.5th 984, 1015–1025, I would conditionally
affirm the order and remand for further proceedings.



                                          LAVIN, J.




                                 1